IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-21042
                         Summary Calendar



RUSSELL EUGENE GALER, II,

                                          Plaintiff-Appellant,

versus

LARRY G. MASSANARI, ET AL.,

                                          Defendants,
LARRY G. MASSANARI, ACTING COMMISSIONER
OF SOCIAL SECURITY ADMINISTRATION;
GARY JOHNSON; VERNON ARRELL,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-458
                      --------------------
                        November 7, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Russell Eugene Galer II, Texas state prisoner # 315395,

appeals from the dismissal of his civil rights complaint against

then Director of the Texas Department of Criminal Justice (TDCJ),

Gary L. Johnson,** TDCJ, Vernon Arrell, Commissioner of the Texas

Rehabilitation Commission (TRC), and the TRC.    Galer has

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       The current Director of the Texas Department of Criminal
Justice is Janie Cockrell.
                           No. 00-21042
                                -2-

abandoned any issues pertaining to the dismissal for failure to

exhaust administrative remedies of his claims against Larry G.

Massanari, Acting Commissioner of the Social Security

Administration (SSA), and the SSA by failing to brief them on

appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Galer argues that the district court erred in dismissing his

claims against Johnson, TDCJ, Arrell, and TRC for failure to

state a claim.   He contends that the appellees conspired to

deprive him of his social security disability benefits.     The

district court did not err in dismissing Galer’s official-

capacity claims under Fed. R. Civ. P. 12(b)(6).    Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 70-71 (1989) (barring

official-capacity claims for money damages under the Eleventh

Amendment); see Babb v. Dorman, 33 F.3d 472, 476 (5th Cir. 1994)

(holding that conclusional allegations of conspiracy fail to

state a civil rights claim).   The district court also did not err

in dismissing Galer’s individual-capacity claims because Galer

alleged no personal involvement by Johnson or Arrell in the

events giving rise to the cause of action.   See   Lozano v. Smith,

718 F.2d 756, 768 (5th Cir. 1983).

     Galer’s motion to disqualify United States Attorney Alice

Burns is DENIED.   His motion for the appointment of appellate

counsel also is DENIED.

     AFFIRMED.